DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotter et al (8,052,780 B2).
Regarding to Claim 1, Rotter et al teach an internal combustion engine (Not shown, column 1, line 25 air cleaner device installed on an internal combustion engine), comprising: an engine block (An internal combustion engine has an engine block) including a cylinder (Column 1, line 27, engine cylinder); a crankshaft (An internal combustion engine has a crankshaft), wherein the crankshaft is horizontally oriented (Crankshafts are known to be horizontally oriented); an air-fuel mixing device (Such as a carburetor 140, figure 7, an internal combustion engine has at least some sort of air/fuel mixing device) configured to provide an air-fuel mixture to the cylinder (Not shown, column 1, line 27); an air filter assembly (Air cleaner 100, figures 2-10) configured to provide (Best seen in figures 7 and 3c) filtered air to the air-fuel mixing device (Carburetor 140), comprising: a housing (Housing 104, figure 3c) comprising a first housing end portion (Housing 104, figures 2-10) and a second housing end portion (End cap 105, figure 3a) and defining an interior volume (Cavity 146, figure 3c); a filter element (Filter 108, 118, figure 3c) positioned within (Shown in figure 3c , the filter 
Regarding to Claim 2, Rotter et al teach the engine of claim 1, wherein the housing (Housing 104, figure 2-10) further comprises a cover (Cap 105, figure 3a) and a base (Housing 104, figure 3a), wherein the cover (Cap 105) is configured to releasably fasten to (Clasps 103, figure 3a, column 5, line 16-19, when assembled, cap 105 and housing 104 are coupled by way of the clasps 103) the base (Housing 104) and the cover (Cap 105) and the base (Housing 104) define an interior volume (Shown in figure 3a, for filter 108) of the housing (Housing 104).
Regarding to Claim 3, Rotter et al teach the engine of claim 2, further comprising: a debris outlet (Valve 137, figure 3a, column 9, line 44-46, dirt and dust can then collect and be emitted via the one-way valve 137) formed at the second housing end portion (Opposite inlet 90, column 9, line 45, and shown in cap 105, which is at the second end 92) and configured to allow debris and air to exit the housing (Housing 104, figure 3a); wherein the housing (Housing 104, figure 3a) further comprises a plurality of ribs (Shaped wall 135, figure 3b) formed in the cover (Cap 105, the shaped wall 135 extends in a helical manner around the housing 104, cap 105 is part of the housing 104) and the base to direct air from the air intake (Intake 90, figure 3c) toward the debris outlet (Valve 137).
Regarding Claim 14, Rotter et al teach the engine of claim 1, wherein the air filter assembly (Air filter 100, figure 2) is oriented horizontally with the engine in a normal operating position (Shown in figure 2, the air filter 100 is horizontal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter et al (8,052,780 B2), as applied supra.
Regarding to Claim 7, Rotter et al disclose the engine of claim 1, but does not explicitly disclose wherein the plurality of ribs extend more than halfway into the gap. (Note that figure 3c shows the shaped wall 135 at the gap comprising chamber 142).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the shaped wall extending more than halfway into the gap, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to ensure the air flow is directed as desired.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter et al (8,052,780 B2), as applied supra, in view of Rotter et al (8,808,432 B2).
Regarding to Claim 4, Rotter discloses the engine of claim 3, but does not explicitly disclose further comprising a trough formed in the base near the debris outlet, .
Claims 8-10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rotter et al (8,052,780 B2), as applied supra, in view of Oh (9,359,982 B2).
Regarding to Claim 8, Rotter et al disclose the engine of claim 7, wherein the plurality of ribs in the cover comprise helical ribs (Shaped wall 135, figure 3b, the ribs are shown as helical).  Oh discloses that it is well known to provide the plurality of ribs in the cover (Shell 14, figure 1 and 4B, figure 4B best shows the ribs in the cover shell 14, more than one rib shown, thus a plurality) and the plurality of ribs in the base (Shell 16, figure 1, figure 1 shows the ribs in the base shell 16, more than one rib shown, thus a plurality).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rotter with the teaching of Oh for the purpose of directing the air flow for better filtration results.
Regarding Claim 9, Rotter et al disclose the engine of claim 7, but does not explicitly disclose wherein the plurality of ribs in the cover align with the plurality of ribs in the base to form a plurality of angled air channels within the housing.  Oh discloses that it is well known to provide the plurality of ribs in the cover (Shell 14, figure 1, ribs 
Regarding to Claim 10, modified Rotter et al disclose the engine of claim 9, wherein the plurality of ribs comprise helical ribs (Shaped wall 135, shown helical in figure 3b) but does not explicitly disclose the plurality of ribs in the cover comprise helical ribs and the plurality of ribs in the base comprise helical ribs.  Oh discloses that it is well known to provide the plurality of ribs in the cover (Shell 14, figure 1 and 4B, figure 4B shows a plurality of ribs in the cover shell 14) and the plurality of ribs in the base (Shell 16, figure 1, figure 1 shows a plurality of ribs in the base shell 16).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rotter with the teaching of Oh for the purpose of structural integrity.
Regarding to Claim 15, Rotter et al disclose an air filter assembly (Air filter 100, figures 2-10) configured to provide filtered air to an engine (Column 4, lines 65-67, filtered air output by the air cleaner 100 to a carburetor, intake manifold or similar engine component), comprising: a housing (Housing 104, cap 105, figure 2) comprising a cover (Cap 105) and a base (Housing 104), wherein the cover (Cap 105) is configured to releasably fasten to (Shown in figure 2 by clasps 103) the base (Housing 104) and the cover (Cap 105) and the base (Housing 104) define an interior volume of the housing (best seen in figure 3a and 3c, volume for the filters 108, 118, cavity 146); 
Rotter et al fail to explicitly disclose and a plurality of ribs formed in the cover and the base; to complete at least two cyclonic filtering passes.  Oh discloses that it is well known to provide a plurality of ribs (Shown in figures 1 and 4B, base shell 16 has ribs therein and cover shell 14 has ribs therein, shown in figure 4B) formed in the cover (Cover shell 14, figure 1) and the base (Base shell 16, figure 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rotter with the teaching of Oh for the purpose of directing air flow and structural integrity.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the filter long enough to complete two cyclonic filtering passes, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to remove larger particles before they would clog the filter.
Regarding to Claim 16, modified Rotter et al discloses the air filter assembly of claim 15, but does not explicitly disclose wherein the plurality of ribs extend more than 
Regarding to Claim 17, modified Rotter et al discloses the air filter assembly of claim 15, but does not explicitly disclose wherein the plurality of ribs in the cover align with the plurality of ribs in the base to form a plurality of angled air channels within the housing.  Oh discloses that it is well known to provide the plurality of ribs in the cover (Shell 14, figure 1, ribs shown in figure 4B) align with Shown in figure 1) the plurality of ribs in the base (Ribs in shell 16, figure 1) to form a plurality of angled air channels (The ribs can direct air in the housing of shell 14 and shell 16, straight or 90 degrees is an angle) within the housing (Shell 14, 16).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the filtering apparatus of Rotter et al with the teaching of Oh for the purpose of structural strength and air flow through the filter.
Regarding to Claim 20, modified Rotter et al discloses the air filter assembly of claim 15, but does not explicitly disclose wherein air flows into the housing from the air intake based on intake pressure pulses created from reciprocation of a piston.  Oh discloses that it is well known to provide air flows into the housing (Figure 1, shell 14, 16) from the air intake based on intake pressure pulses (Abstract, Column 1, line 27-30, .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter et al (8,052,780 B2), in view of Oh (9,359,982 B2), as applied supra, and further in view of Rotter et al (8,808,432 B2).
Regarding Claim 19, modified Rotter et al discloses the air filter assembly of claim 15, but does not explicitly disclose further comprising a trough formed in the base near the debris outlet, wherein the trough is configured to direct debris toward the debris outlet.  Rotter et al (-432) discloses that it is well known to provide a trough (Collection area 48, figure 10, the collection area resembles a trough, see figure 5) formed in the base (Base 8, figure 10) near the debris outlet (Outlet 50, figure 10, the trough is near the outlet), wherein the trough (Area 48) is configured to direct (Column 6, line 14, the collection area 48 includes a hole or slot 49 for allowing the built up dirt to exit the cleaner, figure 5) debris toward the debris outlet (Outlet 50).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rotter et al with the teaching of Rotter et al (-432) for the purpose of prolonging the life of the filter by eliminating the larger particles from the media.
Allowable Subject Matter
Claims 5, 6, 11-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts discloses in combination that the engine further comprising the trough narrows from an entrance to an exit (claims 5 and 6), the engine further comprising the first of the plurality of angled air channels is narrower than a remainder of the plurality of angled air channels wherein the first of the plurality of angled air channels is positioned proximate the air intake such that air enters the first of the plurality of angled air channels before entering the remainder of the plurality of angled air channels (claim 11), the engine air intake comprising an L-shape having a first portion and a second portion; wherein the first portion is configured to direct incoming air flow to substantially complete a cyclonic filtering pass within a first angled air channel before joining with incoming air flow from the second portion (claim 12), the engine further comprising the air intake extends linearly between a first surface and a second surface, wherein the second surface is an interior surface of the base (claim 13), and one of the plurality of angled air channels being narrower than a remainder of the plurality of angled air channels, wherein the one of the plurality of angled air channels is positioned proximate the air intake such that incoming air enters the one of the plurality of angled air channels before entering the remainder of the plurality of angled air channels (claim 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 06, 2021